United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT               September 13, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-21111
                         Summary Calendar


                        TYRESHIA A. CHEEK,

                                    Plaintiff-Appellant,
                              versus

          HOUSTON INDEPENDENT SCHOOL DISTRICT; ET AL.,

                                    Defendants,

         HOUSTON INDEPENDENT SCHOOL DISTRICT; ROD PAIGE,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-1135
                       --------------------

Before EMILIO M. GARZA, DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Tyreshia A. Cheek, a Texas resident, appeals from the

district court’s order granting summary judgment to defendants

Houston Independent School District (“HISD”) and former HISD

Superintendent Rod Paige, in her civil rights action asserting

that the Defendants had violated her constitutional right to be

secure in her person and free from sexual assault.     (A third

defendant, George Hunter, was a former HISD special-education

teacher who was convicted of indecency with a child in connection


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-21111
                                  -2-

with the incident alleged by Cheek and is serving a Texas prison

sentence.   Cheek voluntarily dismissed her action against Hunter,

without prejudice.)

     In her response to HISD and Paige’s summary-judgment motion,

Cheek did not brief legal arguments on her substantive claims and

did not submit evidentiary materials.       Instead, her attorney

filed an affidavit pursuant to FED. R. CIV. P. 56(f), urging the

district court to postpone a hearing on the summary-judgment

motion because he allegedly had not had sufficient time to

conduct discovery.    The district court rejected Cheek’s request

and granted the summary-judgment motion.

     Cheek now argues that the district court abused its

discretion by failing to give her sufficient time to respond to

the summary-judgment motion and by refusing to continue the case

so that she could conduct discovery.      She still does not brief

the substantive legal issues.    Rule 56(f), FED. R. CIV. P.,

provides non-movants with an important tool “to keep open the

doors of discovery in order to adequately combat a summary

judgment motion.”     Wichita Falls Office Assocs. v. Banc One

Corp., 978 F.2d 915, 919 (5th Cir. 1992).       The rule authorizes a

district court to “order a continuance to permit affidavits to be

taken or depositions to be taken or discovery to be had,” if the

non-movant files affidavits showing that he or she “cannot for

reasons stated present by affidavit facts necessary to justify

the party’s opposition.”    Rule 56(f).     Although motions under

Rule 56(f) “are favored and should be liberally granted,” the

denial of such a motion is reviewed for abuse of discretion.
                            No. 03-21111
                                 -3-

Beattie v. Madison County School Dist., 254 F.3d 595, 605-06 (5th

Cir. 2001).    A non-movant seeking relief under Rule 56(f) must

“show (1) why she needs additional discovery and (2) how that

discovery will create a genuine issue of material fact.”     Id. at

605.    The non-movant cannot “simply rely on vague assertions that

additional discovery will produce needed, but unspecified,

facts.”    Karaha Bodas Co. v. Perusahaan Pertambangan Minyak Dan

Gas Bumi Negara, 364 F.3d 274, 305 (5th Cir. 2004).

       In his affidavit in support of his Rule 56(f) response,

Cheek’s counsel did refer to several items of information he

wished to pursue in discovery.    Both at the August 14, 2003,

summary-judgment hearing and in her appellate brief, however,

Cheek has made no effort to show that these specific discovery

requests might have created a genuine issue of material fact with

respect to her substantive claims.    Because a party “cannot evade

summary judgment simply by arguing that additional discovery is

needed,” see Brown v. Mississippi Valley State Univ., 311 F.3d
328, 333, n.5 (5th Cir. 2002), Cheek has not demonstrated that

the district court abused its discretion in denying her relief

under Rule 56(f).

       Cheek’s contention that she was not given sufficient time to

respond to the summary-judgment motion under FED. R. CIV. P. 56(c)

and S.D. TEX. R. 7.3 is not supported by a reading of either of

those rules.

       The judgment of the district court is AFFIRMED.